Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 1 o0f 16. PagelD #:5

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed: COMPLAINT
December 21, 2020 11:24

By: VINCENT D. SCEBBI 0095702
Confirmation Nbr, 2140401

NANCY JUCHNOWSKI CV 20 941756

vs.
Judge: KATHLEEN ANN SUTULA
KOHLS, INC. ET AL.,

Pages Filed: 4

EXHIBIT

EL

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / Confirmation Nbr. 2140401 / CLDLJ

tabbies*

 
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 2 of 16. PagelD #: 6

IN THE COURT OF COMMON PLEAS
GENERAL DIVISION
CUYAHOGA COUNTY, OHIO

 

NANCY JUCHNOWSKI —
3850 Grant Street .
Richfield, OH 44286 =<

Plaintiff, JUDGE
vs. COMPLAINT
KOHLS, INC.
c/o Norman Kohls (Jury Demand Requested)
110 W. Sycamore Street [
Columbus Grove, OH 45830
And
JOHN DOE 1-3
Addresses Unknown

Defendants.

JURISDICTON OF THE PARTIES
iL. The facts giving rise to this lawsuit occurting on January 21, 2019 in Kohls Inc. at 6860

Ridge Road, in the City of Parma, Cuyahoga County, Ohio.

2. At all times relevant, Plaintiff was a resident of Summit County, Ohio,

3. At all times relevant, Defendant Kohls, Inc. (hereinafter “Defendant Kohls”) is/ was
a duly authorized corporation licensed to do business in the State of Ohio and engaged in business of

operating a retail store located in at the aforementioned location.

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / Confirmation Nbr. 2140401 / CLDLJ
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 3 of 16. PagelD #: 7

4, At all times herein mentioned, Defendants John Doe 1, 2, and 3 (names unknown)
are/were individuals(s) who or which acted pursuant to the allegations of this Complaint so as to give
tise to liability to Plaintiffs herein. Defendants John Doe 1-3 are sued herein pursuant to Civ.R. 15(D)
in that Plaintiff(s) can neither know nor ascertain the true name(s). When the true name(s) of
Defendants John Doe 1-3 become known to and ascertained by Plaintiff(s), this Complaint will be

amended and/or supplemented to allege the same.
FIRST CLAIM OF RELIEF

5. Plaintiff te-alleges Paragraphs 1 through 4 as if fully rewritten herein.

6. On January 21, 2019, Plaintiff was walking inside Kohls in Parma, Ohio and was
injured when she slipped and fell on liquid on the floor.

7. This incident was caused by the negligence of Defendant Kohls through its employees,
aka Defendants John Doe 1-3.

8. Defendants John Doe 1-3 were acting in the course and scope of their employment
with Defendant Kohl’s, thus Defendant Kohl’s is liable for its employees’ negligence as the respondeat
supertor.

9. Said negligence includes, but is not limited to, the creation and/or maintenance of
dangerous condition.

10. Further, Defendant Kohls knew or should have known of this dangerous condition
and failed to warn Plaintiff of the same.

11. As a direct and proximate result Defendant Kohls’ negligence, Plaintiff sustained
bodily injuries which include, but not limited to, her left elbow, as well as other parts of her body,
including her entire physical, nervous and emotional systems. The use, movement and strength of the

injured portions of Plaintiff's body has been permanently impaired.

Electronically Filed 12/21/2020 11:24 / /CV 20 941756 / Confirrtation Nbr. 2140401 / CLDLJ
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 4 of 16. PagelD #: 8

12. As a further direct and proximate result of the Defendant Kohls’ negligence, the
Plaintiff incurred medical and hospital expenses for the treatment of her injuries. She has reason to
helieve that she will continue to incur such expenses in the future.

13. As a further direct and proximate result of the Defendant Kohls’ negligence, Plaintiff

has incurred a loss of wages and her ability to earn income has been permanently impaired.

WHEREFORE Plaintiff demands judgment in the amount exceeding twenty-five thousand
dollars ($25,000.00+) to compensate her for her injuries and damages, plus interests, costs, and any

such further relief to which Plaintiff may be entitled.

Respectfully submitted,

/s/ Vincent D. Scebbi, Esq.
VINCENT D. SCEBBI, ESQ. (0095702)

Nager, Romaine, & Schneiberg Co., LPA
27730 Euclid Avenue

Cleveland, OII 44132

Phone: 216-289-4740

Fax: 216-289-4743

Email: vscebbi@nrsinjurylaw.com
Attorney for Plaintiff

JURY DEMAND

Plaintiff demands a trial by the maximum number of jurors allowed by law.

/s/ Vincent D. Scebbi, Esa.
VINCENT D. SCEBBI, ESQ. (0095702)

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / Confirrfation Nbr, 2140401 / CLDLJ
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 5 o0f 16. PagelD #: 9

PRAECIPE
Now comes Plaintiff, by and through undersigned counsel, and hereby respectfully requests
the Clerk of Courts serve Defendants, by certified mail, with a copy of this Complaint at the address

listed in the caption of this pleading.

Respectfully submitted,

/s/ Vincent D. Scebbi, Esg.
VINCENT D. SCEBBI, ESQ. (0095702)

Nager, Romaine, & Schneiberg Co., LPA
27730 Euclid Avenue

Cleveland, OH 44132

Phone: 216-289-4740

Fax: 216-289-4743

Email: vscebbi@ntsinjurylaw.com
Attorney for Plaintiff

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / Confirthation Nbr. 2140401 / CLDLJ
SUMMONS INA CHVAEAC! ORY CO OP EOREMON PLEAS VM VRHB Se EGUATYOUSACH CENTER

CMSN130

CASE NO.
CV20941756

 

 

NANCY JUCHNOWSKI
vs

KOHLS, INC. ET AL.,

 

KOHLS, INC.

C/O NORMAN KOHLS

110 W. SYCAMORE STREET
COLUMBUS GROVE OH 45830

 

Said answer is required to be seryed on:

Plontiff's Attorncy

VINCENT D. SCEBBI
27730 EUCLID AVE.

EUCLID, OH 44132-0000

 

Case has been assigned to Judge:

 

 

KATHLEEN ANN SUTULA

Do not contact judge. Judge's name is given for
altorney's reference only.

 

SUMMONS NO. |
Dl CM 43266913

PLAINTIFF

DEFENDANT

NAILAH K. BYRD
Clerk of the Court of Common Pleas

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this
summons upon you, exclusive of the day of service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

 

DATE SENT
Dec 21, 2020 By.
COMPLAINT FILED 12/21/2020

Deputy
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 7 of 16. PagelD #: 11

 

 

 

 

 

 

= a = A _ —_ - *
a | Zoon Ss#etecesgs
- h Fpeeeg A feefbafeg gfe f ft padfegffleatesd[UlfefcfE ples lf falta t . OTIT<ETTbY .
fy Lv -GZ-@@Z6U-ZELB= S6QTITETTr® 3a | HSH : YY
it GQUVMY¥OS OL ANSvNA
| -MSSWON. HOAS ON
SYSQNBS Q1 NUAL SY S.
- | T2/ra/teaee rt 30 @fh . ___31IXIN NY
0 : !
O€8Sb HO BAOUD SNEWNT10D * i
LAaYLS AYONVOAS “MOLL | >
STHOM NYWHON O/9 \
yw : “ONI ‘STHOM ‘a
x" \4@.
. , afl ApedaDLeagylfegdeygfafAUfladfocad gag] gtagfgegetecefe] a . 4

 

 

 

 

   

1202 SE NYY

6b O89Z EVSE OOEL L008 FIE6

‘ €% DSG8rEeZ9E0000 ©
OzOz Ee Me ZO

906°S00 $ zorrr diz

SSS »

S3MOB ASNLd KAOWLSOd SN

9273 GALSSNOIAY 1d4!393y NYNLSY

 

 

 

 

 

 

A

 

 

\

SSZLPGOZAD #95eD

ELLY HO ‘puelanaig

OURUO 0OZL
QYAg “ HVTIVN

 

j ht S
“eh

 

 

 
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 8 of 16. PagelD #: 12

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

REQUEST FOR SERVICE
January 13, 2021 11:05

By: VINCENT D. SCEBBI 0095702

Confirmation Nbr. 2155319

NANCY JUCHNOWSKI CV 20 941756

VS.

Judge: KATHLEEN ANN SUTULA
KOHLS, INC. ET AL.,

Pages Filed: 6

Electronically Filed 01/13/2021 11:05 / SERVICE / CV 20 941756 / Confirmation Nbr. 2155319 / CLCXH
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 9 of 16. PagelD #: 13

Common Pleas Court of Cuyahoga County, Ohio
Nailah K. Byrd, Clerk of Courts

 

INSTRUCTIONS FOR SERVICE

 

 

Nancy Juchnowski : Case Number CV 20 941756
Plaintiff(s)

Judge: Kathleen Ann Sutula
Vs,
Kohls, Inc. et al., Date; 91/13/2021
Defendants(s)}

Method of Service Requested:

 

Certified Mail Service| | Ordinary Mail Service [ | Federal Express Service [ ]
Personal Service by the Sheriff of County ___

Residence Service by the Sheriff of County ____

Personal Service By Process Server__

Residence Service by Process Server

Name(s) and Address(es) of Parties to Serve:

Kohls,Inc. Corporate Creations Network Inc. 119 East Court Street, Cincinnati, OH 45202

 

 

 

Additional Instructions:

 

 

Filing Party Name: Vincent D. Scebbi Supreme Court ID if applicable; 9095702

Phone Number: 216-289-4740

For Use by Sheriff or Process Server Only
Number of Service Attempts:

Address for Service if Different from address included above:
Electronically Filed 01/13/2021 11:05 / SERVICE / CV 20 941756 / Confirmation Nbr. 2155319 / CLCXH
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 10 of 16. PagelD #: 14

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed: COMPLAINT
December 21, 2020 11:24

By: VINCENT D, SCEBBI 0095702
Confirmation Nbr. 2140401

NANCY JUCHNOWSKI CV 20 941756

vs.

Judge: KATHLEEN ANN SUTULA
KOHLS, INC. ET AL.,

Pages Filed: 4

Electronically Filed 12/21/2020 11:24/ / CV 20 941756 / Confirmation Nbr. 2140401 / CLDLu
Electronically Filed 01/13/2021 11:05 / SERVICE / CV 20 941756 / Confirmation Nbr. 2155319 / CLCXH
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 11 of 16. PagelD #: 15

IN THE COURT OF COMMON PLEAS

GENERAL DIVISION
CUYAHOGA COUNTY, OHIO

NANCY JUCHNOWSKI _
3850 Grant Street .
Richfield, OH 44286 — vs

Plaintiff, JUDGE
“ : COMPLAINT
KOHLS, INC.
c/o Norman Kohls Le (Jury Demand Requested)
110 W. Sycamore Street
Columbus Grove, OH 45830
And
JOHN DOE 1-3
Addresses Unknown

Defendants.

 

JURISDICTON OF THE PARTIES

1, The facts giving rise to this lawsuit occurring on January 21, 2019 in Kohls Inc. at 6860
Ridge Road, in the City of Parma, Cuyahoga County, Ohio.

2. At. all times relevant, Plaintiff was a resident of Summit County, Ohio.

3. At all times relevant, Defendant Kohls, Inc. (hereinafter “Defendant Kohls”) is/ was
a duly authorized corporation licensed to do business in the State of Ohio and engaged in business of

operating a retail store located in at the aforementioned location.

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / Confirmation Nbr. 2140401 / CLDLJ
Electronically Filed 01/13/2021 11:05 / SERVICE / CV 20 941756 / Confirmation Nbr. 2155319 / CLCXH
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 12 of 16. PagelD #: 16

4, At all times herein mentioned, Defendants John Doe 1, 2, and 3 (names unknown)
ate/wete individuals(s) who or which acted pursuant to the allegations of this Complaint so as to give
rise to liability to Plaintiffs herein. Defendants John Doe 1-3 ate sued herein pursuant to Civ.R. 15(D)
in that Plaintiff(s) can neither know nor ascertain the true name(s). When the true name(s) of
Defendants John Doe 1-3 become known to and ascertained by Plaintiff(s), this Complaint will be

amended and/or supplemented to allege the same.
FIRST CLAIM OF RELIEF

5. Plaintiff re-alleges Paragraphs 1 through 4 as if fully rewritten herein.

6. On January 21, 2019, Plaintiff was walking inside Kohls in Parma, Ohio and was
injured when she slipped and fell on liquid on the floor.

7, This incident was caused by the negligence of Defendant Kohls through its employees,
aka Defendants John Doe 1-3.

8. Defendants John Doe 1-3 were acting in the course and scope of their employment
with Defendant Kohl’s, thus Defendant Kohl’s is liable for its employces’ negligence as the respondeat
Superior.

9. Said negligence includes, but is not limited to, the creation and/or maintenance of
dangerous condition.

10. Further, Defendant Kohls knew or should have known of this dangerous condition
and failed to warn Plaintiff of the same.

11. As a direct and proximate result Defendant Kohls’ negligence, Plaintiff sustained
bodily injuries which include, but not limited to, her left elbow, as well as other parts of her body,
including her entire physical, nervous and emotional systems. The use, movement and strength of the

injured portions of Plaintiffs body has been permanently impaitcd.

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / Confirrhation Nbr. 2140401 / CLDLJ
Electronically Filed 01/13/2021 11:05 / SERVICE / CV 20 941756 / Confirmation Nbr. 2155319 / CLCXH
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 13 of 16. PagelD #: 17

12. As a further direct and proximate result of the Defendant Kohls’ negligence, the
Plaintiff incurred medical and hospital expenses for the treatment of her injuries. Shc has rcason to
believe that she will continue to incur such expenses in the futute.

13. Asa further direct and proximate result of the Defendant Kohls’ negligence, Plaintiff

has incurred a loss of wages and her ability to carn income has been permanently impaired.

WHEREFORE Plaintiff demands judgment in the amount excecding twenty-five thousand
dollars ($25,000.00+) to compensate her for het injuries and damages, plus interests, costs, and any

such further relief to which Plaintiff may be entitled.

Respectfully submitted,

{s/ Vincent D. Scebbi, Esq.
VINCENT D. SCEBBI, ESQ. (0095702)
Nager, Romaine, & Schneiberg Co., LPA
27730 Euclid Avenue

Cleveland, OH 44132

Phone: 216-289-4740

Fax: 216-289-4743

Email: vscebbi@nrsinjurylaw.com
Attorney for Plaintiff

JURY DEMAND

Plaintiff demands a trial by the maximum number of jurors allowed by law.

/s/ Vincent D. Scebbi, Esa.
VINCENT D. SCEBBI, ESQ. (0095702)

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / ConfirMation Nbr. 2140401 / CLDLJ
Electronically Filed 01/13/2021 11:05 / SERVICE / CV 20 941756 / Confirmation Nbr. 2155319 / CLCXH
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 14 of 16. PagelD #: 18

PRAECIPE
Now comes Plaintiff, by and through undersigned counsel, and hereby respectfully requests
the Clerk of Courts serve Defendants, by certified mail, with a copy of this Complaint at the address

listed in the caption of this pleading.

Respectfully submitted,

/s/ Vincent D. Scebbi, Esq.

VINCENT D. SCEBBI, ESQ. (0095702)
Nager, Romaine, & Schneiberg Co., LPA
27730 Buclid Avenue

Cleveland, OH 44132

Phone: 216-289-4740

Fax: 216-289-4743

Email; vscebbi@nrsinjurylaw.com
Attorney for Plaintiff

Electronically Filed 12/21/2020 11:24 / / CV 20 941756 / Confirfhation Nbr. 2140401 / CLDLJ
Electronically Filed 01/13/2021 11:05 / SERVICE / CV 20 941756 / Confirmation Nbr. 2155319 / CLCXH
SUMMONS IN A G86 AC FRORV- CREATURE AMON PEEKS CBU YMHBEA EGENAY fusTROCERNTER

 

 

CASE NO.
CV20941756

 

 

 

D1 CM

SUMMONS NO. __ | NO.
43422060

 

NANCY JUCHNOWSKI

vs

KOHLS, INC. ET AL.,

PLAINTIFF

DEFENDANT

 

 

 

KOHLS, INC.

CORPORATE CREATICNS NETWORK INC.

119 EAST COURT STREET
CINCINNATI OH 45202-0000

 

 

VINCENT D. SCEBBI

Said answer is required to be served on:

a

Plantiff's Attorncy

 

27730 EUCLID AVE.

EUCLID, OH 44132-0000

 

CMSNI130

Case has been assigned to Judge:

 

KATHLEEN ANN SUTULA
Do not contact judge. Judge's name is given for

attorney's reference only.

 

DATE SENT
Jan 13, 2021

COMPLAINT FILED

 

12/21/2020

By

NAILAH K. BYRD
Clerk of the Court of Common Pleas

hdl

dip pho?

CLEVELAND, OHIO 44113
Rule 4 (B) Ohio

Rules of Civil
Procedure

SUMMONS

You have been named defendant in a sums
complaint (copy attached hereto) filed in Cuyahoga
County Court of Common Pleas, Cuyahoga County
Justice Center, Cleveland, Ohio 44113, by the
plaintiff named herein.

You are hereby summoned and required to answer
the complaint within 28 days after service of this
summons upon you, exclusive of the day of service.

Said answer is required to be served on Plaintiff's
Attorney (Address denoted by arrow at left.)

Your answer must also be filed with the court
within 3 days after service of said answer on
plaintiff's attorney.

If you fail to do so, judgment by default will be
rendered against you for the relief demanded in the
complaint.

 

 

Deputy
Case: 1:21-cv-00271-PAB Doc #: 1-1 Filed: 02/02/21 16 of 16. PagelD #: 20
Be UNITED STATES

POSTAL SERVICE.

Date Produced: 01/25/2021
CERTIFIED MAIL SOLUTIONS INC.:
The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3543

9642 37. Our records indicate that this item was delivered on 01/19/2021 at 11:20 a.m. in CINCINNATI,
OH 45202. The scanned image of aa Fy is below.

2)
ae

Address of Recipient : Co GR
— 7
es a 2 CH Ss 7

Signature of Recipient :

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

EP REEF RY NEMBeINC. / 20% ase? 0990941756
Sent To: CORPORATE CREATIONS NETWORK INC. 119 EAST COURT STREET CINCINNATI, OH 452020000
